Citation Nr: 1747409	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for the post-operative residuals of hammertoe of left 5th toe.

2.  Entitlement to an initial compensable rating for the post-operative residuals of hammertoe of the right 5th toe.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In August 2012, the Veteran filed a Notice of Disagreement.  In June 2013, the RO furnished the Veteran a Statement of the Case.  In August 2013, the Veteran filed his substantive appeal (VA Form 9).

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at a Travel Board hearing, sitting at the Detroit, Michigan RO.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case dated December 2013, the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

From a careful review of the evidence in this case, the Board has determined that there is additional development that must be completed by the RO prior to appellate review of the Veteran's claim for an initial increased rating for the post-operative residuals of hammer toes of the left 5th toe and the right 5th toe.

In July 1979, the Veteran underwent arthroplasties on the right and left fifth metatarsal heads to correct the hammertoe of the 5th toe on each foot.  The service treatment records disclose numerous post-operative complaints of bilateral foot pain.

The Veteran underwent a VA examination in May 2012.  At that time, the Veteran reported that since his in-service surgery he has had bilateral foot pain and has been unable to run, walk, or turn fast.  The Veteran reported worsening pain and an avoidance of wearing shoes.  It was noted that the Veteran takes Naproxen three to four times a day.  X-rays were interpreted as showing hallux valgus in the right foot, bilateral 1st MTP osteoarthritis, bilateral hyperextension of the 5th MTP joints, and presumed post-operative changes involving the 5th proximal phalanges.

VA conducted an examination of the Veteran in June 2012.  At that time, the VA examiner commented that the hallux valgus and bilateral 1st MTP osteoarthritis shown on X-rays taken at the May 2012 VA examination are not service connected.  According to the VA examiner, although there is clear evidence of surgery on the 5th MTP, however, there was no surgery performed on the 1st MTP to result in osteoarthritis, and that right hallux valgus was also not present or secondary to the service connected condition.

An August 2012 private treatment record from Dr. A.O. indicates that the Veteran was seen for bilateral foot pain that has been ongoing since 1977, and that the Veteran started hurting after he had the in-service reconstructive surgical procedure with tendon release and bone grafting.  The Veteran related that taping helps the pain.  X-rays were performed, the results of which showed hammertoes bilaterally with no significant degenerative changes.  Dr. A.O. noted that he explained to the Veteran that a later corrective surgery would have a low probability of success, and essentially his recourse now is wide toe box shoes, anti-inflammatories and activity modification.  An August 2, 2012, treatment record from Dr. A.O. referred to the Veteran's in-service surgery as a "failed reconstructive procedure."

During the October 2016 Board hearing, the Veteran testified to the effect that all ten of his toes were "hammered," and that his pain has worsened.  The Veteran related that he experiences numbness, tingling, and an inability to jump, run, and/or exercise.

In this regard, the Board is unable to ascertain from the X-ray evidence that indicates a finding of "hammertoes bilaterally," as mentioned by Dr. A.O. in the August 2012 private records, if this finding refers solely to the 5th toe on the right and left foot, or if it refers that all ten of the Veteran's toes are hammered.  Such clarification and further medical guidance is necessary in order to determine if the Veteran meets the criteria for a higher rating for his service-connected hammertoe condition.  See 38 C.F.R. § 3.159, 4.71a, Diagnostic Code 5282 (2016) (stating that a compensable rating requires hammer toe of all toes unilaterally). 

The Board observes that the Veteran has submitted photographs of his toes.  See Photographs, October 2016.  However, hammer toe is a medical diagnosis, and therefore a medical opinion is necessary to determine whether or not the Veteran has a hammer toe diagnosis for all of his toes.  Furthermore, the Veteran reported a worsening of bilateral foot pain as well as tingling and numbness.  Because these symptoms indicate a worsening of the Veteran's service-connected condition, an examination to assess the Veteran's current level of impairment is warranted.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is REMANDED for the following actions:

1.  Offer the Veteran the opportunity to identify and submit any additional evidence relevant to his service-connected post-operative residuals of hammertoe of the the left 5th toe and of the right 5th toe.  Obtain all VA and non-VA records sufficiently identified by the Veteran and that have not been obtained already.  Specifically request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding relevant private (non-VA) records.

If the Veteran responds, assist him in obtaining additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses should be associated with the claims file.  If any records sought are not obtained, explain the efforts taken to obtain them and describe further action to be taken.

2.  Thereafter, the Veteran is to be afforded a surgical and orthopedic examination for the purpose of ascertaining the nature and level impairment of his service-connected post-operative residuals of hammertoe of the left 5th toe and of the right 5th toe.  The claims file is to be made available to and reviewed by the examiner(s) in connection with the study in this case.

* The examination report must include a detailed review of the Veteran's history, a thorough clinical evaluation, and all appropriate testing and studies needed to determine the status of the disorder should be conducted, and the interpretation of such tests and studies should be included in the examination report.  The results of all clinical and laboratory testing must be fully delineated and appropriate diagnoses rendered.

* Consideration should be given to the disabling manifestations of the right and/or left foot as a result of the overall disability as clinically reported on his VA examination in May 2012 and June 2012; and in his private treatment records (August 2012) from Dr. A.O.

* Then, the examiner(s) is specifically requested to separate, if possible, the symptomatology associated with any right and/or left foot disorder diagnosed, to include the following: (1) right foot hallux valgus; (2) bilateral 1st MTP osteoarthritis; (3) bilateral hyperextension of the 5th MTP; and (4) presumed operative changes involving the 5th proximal phalanges.  The examiner(s) is asked to determine whether any (or all) of the conditions identified is a manifestation of the Veteran's service-connected left and right foot disability, characterized as post-operative residuals of hammertoe of the left 5th toe and of the right 5th toe; and, if so, to determine, if possible, whether the symptomatology for any one (or all) of the conditions is separate and distinct from, or is duplicative of or overlapping with, the symptomatology of the other conditions.

* The examiner is asked to identify the specific toe on each foot that is hammertoe.

* The examiner is asked to address whether as a result of the post-operative residuals of hammertoe of left 5th toe and right 5th toe, (1) pain limits functional ability during flare-ups or when the feet are used repeatedly over a period of time; and (2) the Veteran exhibits any weakened movement, excess fatigability, or incoordination when the feet are used repeatedly over a period of time.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* The examiner should identify any nerves and muscle groups affected and state whether the level impairment is best characterized as mild, moderate, moderately severe, or severe.

* If any nerve involvement is wholly sensory, the examiner should so indicate.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  After the development above has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the issues of entitlement to initial compensable ratings for the post-operative residuals of hammertoe of the left 5th toe and of the right 5th toe.  If the determination remains adverse to the Veteran, furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




